Citation Nr: 1637345	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-13 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease, status-post quadruple bypass, associated with herbicide exposure.

2.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1959 to February 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded these matters in November 2015.

In July 2016, following the issuance of the most recent supplemental statement of the case as to the issues on appeal, the Veteran submitted additional arguments and evidence in support of the appeal, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The Board observes that, in a July 2016 statement, the Veteran stated, "I concede on your denial of an increase of my 10 percent rating on the issue of coronary artery disease, status post quadruple bypass associated with herbicide exposure . . . ."  However, the Board does not interpret the Veteran's statement as expressing a desire to withdraw the appeal as to the issue of a higher initial rating for the service-connected coronary artery disease.  See 38 C.F.R. § 20.204.  Therefore, the Board will proceed with appellate consideration of the issue.

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has indicated that he was unable to continue with his usual occupation as a firefighter due to his service-connected coronary artery disease and is now retired.  See, e.g., VA Form 9, Appeal to Board of Veterans' Appeals, received in April 2014.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow any substantially gainful occupation.  The Board therefore, concludes that a claim for a TDIU has not been raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, throughout the entire rating period, the Veteran's service-connected coronary artery disease was manifested by a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs, resulting in dyspnea, fatigue, occasional angina, and nausea; the disability was not manifested by left ventricular ejection fraction of 50 percent or less, or by acute or chronic congestive heart failure.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, and no higher, for coronary artery disease, status-post quadruple bypass, associated with herbicide exposure, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7017 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a higher initial rating for the service-connected coronary artery disease arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in February 2014.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records and relevant private treatment records have been obtained and associated with the record.  The Veteran reported to a January 2016 VA heart conditions examiner that he is on medications for his coronary artery disease and no longer sees a cardiologist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided VA examinations as to his service-connected coronary artery disease in November 2010, February 2016, and April 2016.  Addendum VA opinions were also obtained in November 2014, December 2014, and January 2016.  The November 2014 and January 2016 VA addendum opinions were provided based on a review of the available records in conjunction with a telephone interview with the Veteran, and the December 2014 VA addendum opinion was provided based on a review of the available records only.  The November 2010 VA examination report includes left ventricle ejection fraction and METs measured based on a stress test.  The report also includes an estimate of the Veteran's actual METs, as the stress test was ended prematurely due to anxiety-induced tachycardia.  The December 2014 VA addendum opinion provides further explanation as to which of the METs measurements provided in the November 2010 VA examination report is more accurate.  An April 2016 addendum to the February 2016 VA examination report reflects that the Veteran opted not to complete a stress test at that time; therefore, no METs workload measurements are provided in conjunction with the February 2016 VA examination or the April 2016 VA examination.  The April 2016 VA examination included echocardiogram testing.  In addition, the Veteran submitted private treatment records dated in July 2012 that includes stress testing results.  The Board finds that the VA examination reports and VA addendum opinions, when considered in conjunction with the July 2012 private treatment record, provide the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations and addendum opinions to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In regard to the April 2016 addendum to the February 2016 VA examination report, the Board again notes that the Veteran opted not to complete a stress test at that time.  The Veteran is entitled to decline participation in testing ordered in conjunction with a VA examination.  However, the Board must note that, although VA has a duty to assist the appellant in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000); 38 C.F.R. § 3.159(c).  The Veteran's decision to forgo stress testing in April 2016 means that information relevant to his appeal for a higher initial rating for the service-connected coronary artery disease could not be obtained at that time.  The Board will therefore proceed with appellate consideration based on the evidence of record.  Cf. 38 C.F.R. § 3.655 (When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

The Veteran has not alleged that his service-connected coronary artery disease has increased in severity since the April 2016 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  He has also not indicated since the April 2016 VA examination that he desires to undergo stress testing in conjunction with his appeal.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in November 2015.  Relevant to the issue adjudicated herein, the November 2015 Board remand directed the AOJ to schedule a VA examination to determine the nature, extent, and severity of his service-connected coronary artery disease, and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the November 2015 Board remand, the AOJ provided the Veteran with examinations in February 2016 and April 2016 that were consistent with and responsive to the November 2015 Board remand directives.  As noted above, the Veteran opted not to undergo stress testing in April 2016.  The AOJ then readjudicated the appeal in a June 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the November 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in claims for higher initial ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's service-connected coronary artery disease is rated under 38 C.F.R. § 4.104, Diagnostic Code 7017, pertaining to coronary bypass surgery.  Under Diagnostic Code 7017, a 100 percent rating is assigned for three months following hospital admission for coronary bypass surgery.  After three months following hospital admission for surgery, a 100 percent rating is assigned for coronary artery disease resulting in chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent rating is assigned for disability resulting in more than one episode of acute congestive heart failure during the past year; or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent rating is assigned for disability resulting in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 10 percent rating is assigned for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Summary of the Relevant Evidence

The Veteran seeks a higher initial rating for coronary artery disease, status-post quadruple bypass, associated with herbicide exposure.  The Veteran's service-connected coronary artery disease has been rated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7017, since January 20, 2010, the date of receipt of his claim for service connection for that disability.  The applicable rating period is from January 20, 2010, the effective date for the award of service connection for the disability, through the present.  See 38 C.F.R. § 3.400.

Private treatment records reflect that the Veteran complained of chest discomfort in October 1992.  The chest discomfort was first thought to be gastrointestinal in etiology; however, further testing revealed it was due to coronary artery disease.  The Veteran underwent angioplasty in November 1992, January 1993, and March 1993.  In May 1993, he underwent quadruple aortocoronary bypass surgery.

At the November 2010 VA examination, the Veteran reported that he took multiple medications for his coronary artery disease.  The examiner indicated that the Veteran did not have chronic heart failure, or cardiac hypertrophy or dilation.  He had a left ventricular ejection fraction of 60 percent.  On stress testing, the Veteran was able to perform for 1 minute and 40 seconds and achieve 4.20 METs.  The Veteran had no chest pain or symptoms during the test.  However, testing was stopped because the Veteran became tachycardic due to anxiety and had to be off of his metoprolol.  The VA examiner estimated that the Veteran's cardiac functioning to be at greater than 7 METs to 10 METs, consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.

In a February 2011 statement, the Veteran indicated that he spoke with his primary care physician in regard to the November 2010 VA examination.  According to the Veteran, his primary care physician indicated that one can have a left ventricular ejection fraction of 60 percent and a workload of 4 METs.  The Veteran further stated that the VA examiner "arbitrarily" and "unfairly" assigned a workload of greater than 7 METs to 10 METs.  The Veteran also provided a MET chart showing activities characteristic of different workload levels and asserted, "I am unable to do any of [the activities associated with a workload of greater than 7 METs to 10 METs] without getting extremely short of breath, even to the point of gasping for air."  He further stated, "I get extremely out of breath at times and gasp for air" when climbing a flight of steps and, "Based on the attached chart, the activities that I can perform are listed at the 2-5 METs level."  The Veteran made similar statements in his substantive appeal.  See VA Form 9, received in April 2014.

A private treatment record documents treadmill Cardiolite stress testing and stress myocardial perfusion imaging performed in July 2012.  On stress testing, the Veteran was able to perform for 6 minutes and 1 second and achieve a workload of 7.0 METs.  Perfusion imaging revealed a calculated left ventricular ejection fraction of 58 percent, which was deemed "normal."

In November 2014, a VA examiner reviewed the record and contacted the Veteran by telephone.  The examiner noted that the Veteran takes multiple medications for his service-connected coronary artery disease.  The examiner further noted the July 2012 private treatment record showing stress testing results of 7.0 METs and left ventricular ejection fraction of 58 percent.  The examiner indicated that, in interview-based METs testing, the Veteran denied experiencing symptoms with any level of physical activity.  The same VA examiner again reviewed the record in December 2014, and noted that the Veteran became tachycardic secondary to acute anxiety in November 2010, and opined that the 4.2 METs measured in November 2010 was not representative of the Veteran's heart disease.  Rather, a METs of 7 to 10 was representative of the Veteran's service-connected coronary artery disease in 2010 and 2012, and again in 2014, as the Veteran indicated that he was having no cardiac symptoms.

In January 2016, the same examiner who conducted the November 2014 telephonic interview and provided the December 2014 VA addendum opinion again reviewed the record and conducted a telephonic interview with the Veteran.  During the telephonic interview, the Veteran indicated that he was currently living in another state, did not see a cardiologist, and would like a VA heart examination completed in the area where he was currently residing.

At the February 2016 VA examination, the Veteran reported continued distress over the 4 METs measured in 2010.  The examiner noted that the Veteran's last stress test was in 2012 and showed a workload of 7 METs.  The examiner further noted that the Veteran has a scar related to his cardiac surgery.  The scar is not painful, unstable, or have an area greater than 39 square centimeters.  The examiner also indicated that the Veteran is currently without symptoms with regard to his cardiovascular system, but that a stress test and echocardiogram had been ordered.

Addendums to the February 2016 VA examination, dated in April 2016, reflect that the Veteran decided that he did not want another stress test.  They also reflect that an echocardiogram revealed normal left ventricular size, normal left ventricular wall thickness, normal global left ventricular contractility, and no regional wall motion abnormalities.  The Veteran also had a "normal" estimated left ventricular ejection fraction of 55 to 60 percent by visual assessment.  The Veteran had mild pulmonary hypertension.

Analysis

Initially, the Board notes that the Veteran's most recent coronary bypass surgery occurred in the 1990s.  Therefore, that surgery occurred well before the relevant rating period, and a 100 percent rating for the three months following that surgery under 38 C.F.R. § 4.104, Diagnostic Code 7017, is not available in this case.

The Board finds that, resolving the benefit of the doubt in the Veteran's favor, the criteria under Diagnostic Code 7017 for a 30 percent rating, and no higher, were met throughout the rating period.  Specifically, the only METs measured on stress testing and medically determined to be representative of the Veteran's service-connected coronary artery disease was the workload of 7.0 METs shown on stress testing in July 2012.  As that is the only METs measurement based on actual stress testing of record, the Board accepts that measurement as the most accurate measurement of the Veteran's cardiac functioning.  Furthermore, the Board notes that the 7.0 METs measurement is not inconsistent with the December 2014 VA addendum opinion estimating the Veteran's cardiac functioning to be 7 to 10 METs in 2010, 2012, and 2014.  A measurement of 7.0 METs meets the criteria for a 30 percent rating under Diagnostic Code 7017.

The Veteran did not meet the requirements for a rating in excess of 30 percent under Diagnostic Code 7017 at any time during the relevant rating period.  Specifically, at no time did he demonstrate a workload, representative solely of his service-connected coronary artery disease, of 5 METs or less; a left ventricular ejection fraction of 50 percent or less; acute congestive heart failure; or chronic congestive heart failure.  As such, the criteria for a rating in excess of 30 percent under Diagnostic Code 7017 were not met.

The Board has considered the workload of 4.2 METs measured at the November 2010 VA examination.  The November 2010 VA examiner indicated that stress testing was stopped due to anxiety-induced tachycardia.  The examiner estimated that the Veteran's true cardiac functioning to be at greater than 7 to 10 METs.  The examiner who provided the December 2014 VA addendum opinion noted that the Veteran became tachycardic secondary to acute anxiety in November 2010 and opined that the 4.2 METs measured at that time is not representative of the Veteran's heart disease.  Rather, a METs of 7 to 10 is representative of the Veteran's service-connected coronary artery disease.  The Board finds these opinions to be persuasive because they are based on the examiners' medical expertise and are consistent with the objective testing results.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  The Board acknowledges the Veteran's contentions to the effect that the 4.2 METs measure at the November 2010 VA examination is an accurate representation of his cardiac functioning and that he functions in the 2 to 5 METs range.  The Veteran is competent to report symptoms such as dyspnea, fatigue, and dizziness, and to report when he experiences such symptoms, such as when he climbs a flight of stairs.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to opine as to the relative severity of his cardiac functioning or to attribute his tachycardia and limited functioning at the November 2010 VA examination to any particular cause, as such are complex medical issues.  The Veteran does not assert, and the record does not show, that he has the medical training, knowledge, and expertise required to address such complex medical issues.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, his statements as to the relative severity of his service-connected coronary artery disease are not considered competent and do not weigh against the probative value of the VA examiners' statements.

The Board has also considered whether the Veteran is entitled to a separate rating for the surgical scar associated with his cardiac surgeries.  38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 provide the rating criteria for different types of scars.  The February 2016 VA examiner noted that the Veteran's surgical scar was not painful, unstable, or have an area greater than 39 square centimeters.  The record does not show that the Veteran has ever reported his surgical scar to be painful or unstable.  In addition, there is no indication that the scar causes effects not considered under the rating criteria provided in Diagnostic Codes 7800 through 7804.  Therefore, the Veteran does not meet the requirements for a compensable rating under any of the Diagnostic Codes 7800 through 7805 for the surgical scar associated with his cardiac surgeries.

Finally, the Board notes that the Veteran has not specifically sought assignment of a higher initial rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In addition, the record does not reasonably raise the issue of entitlement to a higher initial rating on an extra-schedular basis, as the symptoms shown in the record to be associated with the Veteran's service-connected coronary artery disease, to include dyspnea on exertion and the need for medications, are expressly considered by the schedular rating criteria for the disability.  Therefore, the Board is not required to discuss whether referral for extra-schedular consideration is warranted in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).

In summary, extending the benefit of the doubt to the Veteran, the probative evidence of record reflects that he had a workload of 7.0 METs for the entire relevant rating period.  At no time during the relevant rating period was the disability manifested by left ventricular ejection fraction of 50 percent or less, or by acute or chronic congestive heart failure.  Accordingly, the criteria for an initial rating of 30 percent, and no higher, under 38 C.F.R. § 4.104, Diagnostic Code 7017, were met for the entire relevant rating period.  The Board finds no basis in the record for staged rating of the Veteran's service-connected coronary artery disease pursuant to Fenderson, 12 Vet. App. at 126-27.  To the extent that the Veteran seeks higher or additional initial ratings for the service-connected coronary artery disease, the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating of 30 percent, and no higher, for coronary artery disease, status-post quadruple bypass, associated with herbicide exposure, is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran contends that he has sleep apnea that had its onset during his active service.  He has asserted that his sleep apnea is related to a deviated septum, for which he underwent septoplasty during his active service, or to his service-connected coronary artery disease.  The record confirms that the Veteran did undergo septoplasty in September 1978.  The Veteran has also asserted that he first experienced  sleep difficulties during his active service in that he was often tired.  He has submitted a lay witness statement from his ex-wife, dated in March 2014, in which the ex-wife states that the Veteran experienced "constant fatigue" during his active service and that, while sleeping, the Veteran "would snore so loudly and stop and start breathing so often I don't remember ever sleeping through the night without him waking me at some point because of this."  He has also submitted the abstract for a medical article entitled, "High Risk for Obstructive Sleep Apnea is Associated with Left Ventricular Diastolic Dysfunction in a Large Population of Middle-Aged Men without Overt Cardiac Symptoms."  The record includes an April 2006 private sleep study that revealed clinically significant obstructive sleep apnea.  Therefore, there is evidence of a current disability of sleep apnea.

The Veteran was provided a VA opinions as to the sleep apnea in December 2014, January 2016, March 2016, and June 2016.  The December 2014 VA opinion states, "His contention is that he may have had sleep apnea while in the military due to his being tired all the time and napping . . . ."  The December 2014 VA opinion also reflects consideration of the Veteran's contention that the current sleep apnea is related to the deviated septum he had repaired during his active service.  The December 2014 VA opinion states, "There is no evidence in the Veteran's [service treatment records] that he had difficulty sleeping prior to or after his septoplasty," and "There is no clinical evidence to support that this Veteran had symptoms of obstructive sleep apnea from the time of his septoplasty in 1978 until his documented diagnosis of [obstructive sleep apnea] at a sleep study in 2001]."  The opinion further notes that the Veteran denied frequent trouble sleeping on a 1967 report of medical history.

The January 2016 VA opinion states of a possible relationship between the Veteran's sleep apnea and his service-connected coronary artery disease that the record reflects "a picture of a stable cardiac condition and is not an aggravant to his obstructive sleep apnea."

The March 2016 VA opinion states that the Veteran's sleep apnea is less likely than not proximately due to or the result of the Veteran's service-connected coronary artery disease.  As a rationale for the opinion, the clinician who provided the opinion explains, "After review of medical information regarding causes of sleep apnea, there is no evidence to support that coronary artery disease is a causative factor in developing obstructive sleep apnea.  There is no relationship between coronary artery obstruction and the physiological conditions related to obstructive sleep apnea."

The June 2016 VA opinion explains that the Veteran has a remote history of cardiac surgery and that all documentation supports a finding that his cardiac condition is stable with normal ejection fractions and METs.  Therefore, "In view of the stability of his heart condition, there is no evidence to support that it is an aggravant to his obstructive sleep apnea."

The Board finds that the opinions of record as to the Veteran's sleep apnea are inadequate for decision-making purposes for three reasons.  First, the opinions do not reflect consideration of the Veteran's ex-wife's statement that she witnessed the Veteran snoring and stop breathing while sleeping during his active service.  The Veteran's ex-wife is competent to report such events.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds her to be credible in that regard, as there is nothing in the record that impugns her credibility.  The statement must therefore be considered.

Second, the negative December 2014 VA opinion as to the relationship between the Veteran's in-service tiredness and his current sleep apnea is based on the premise that the Veteran's reports are not credible because there are no contemporaneous medical records documenting in-service tiredness.  However, it may not be determined that lay evidence lacks credibility merely because the evidence is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this case, although the Board agrees that the service treatment records do not document reports of difficulty sleeping or tiredness, the Veteran's statements are corroborated by his ex-wife's statement that she witnessed the Veteran experience "constant fatigue" during service.  The Board finds nothing in the record, aside from the lack of contemporaneous medical evidence, that impugns the Veteran's credibility in this regard.  Therefore, his statements in that regard are considered credible and must also be considered.

Third, the March 2016 VA opinion as to secondary causation of the sleep apnea by the Veteran's service-connected coronary artery disease does not reflect consideration of the medical literature submitted by the Veteran, which indicates that there may be a causal link between coronary artery disease and sleep apnea in some cases, contrary to the March 2016 VA examiner's findings.  Accordingly, the issue must be remanded so that an adequate VA opinion as to direct and secondary service connection may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The opinion obtained on remand must reflect consideration of the Veteran's competent and credible assertions that he was constantly tired during his active service and of the medical literature the Veteran submitted, which indicates that there may be a causal link between coronary artery disease and sleep apnea in some cases.  It must also reflect consideration of the Veteran's ex-wife's competent and credible statement that she witnessed the Veteran experience constant fatigue, snoring, and breathing difficulties while sleeping during his active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record and a copy of this Remand to a VA clinician qualified to provide the information requested below.  If the clinician selected determines that an in-person examination is required to provide the information requested below, then such an examination should be scheduled.  The clinician is asked to respond to the following:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset during his active service or is otherwise etiologically or causally related to his active service?

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is proximately due to or the result of his service-connected coronary artery disease?

c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is aggravated by his service-connected coronary artery disease?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The clinician selected must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Therefore, the clinician selected should address the issue of secondary aggravation separately from the issue of secondary causation.

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for any opinion given.  Any opinion given must reflect consideration of the Veteran's competent and credible assertions that he was constantly tired during his active service and of the medical literature the Veteran submitted, which indicates that there may be a causal link between coronary artery disease and sleep apnea in some cases.  It must also reflect consideration of the Veteran's ex-wife's competent and credible statement that she witnessed the Veteran experiencing constant fatigue during his active service, and that he would snore and stop breathing while sleeping during his active service.

2.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


